DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claims 1-3, 5-12 and 14-21 are pending in the application.  Claims 19-20 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00261 to Cawthon. 
Regarding Claim 1, Cawthon teaches a vented syringe (Fig. 4), comprising: a syringe body (14) defining a syringe cavity; a plunger body (52) disposed at least partially within the syringe cavity, the plunger body comprising an air intake channel (Page 21, lines 3-11; element 52 is a combination container/plunger which intakes air through vent 62; thus the internal cavity is an air intake channel) defined within the plunger body and extending between a first end (rear) and a second end (front) of the plunger body, wherein the plunger body further comprises a thumb pad (31) disposed at the first end of the plunger body; a plunger seal (56/58) disposed at the second end of the plunger body and sealingly engaged with the syringe cavity to cooperatively define a syringe volume within the syringe cavity.  In the embodiment shown in Fig. 4, Cawthon does not expressly disclose a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel or a one-way valve in fluid communication with the air intake channel. 
Cawthon further teaches that a filter may be included in the device where venting is necessary (Page 18, lines 21-28).  The embodiment shown in Fig. 4 includes a vent (62) disposed inwardly adjacent to the thumb pad (the vent is adjacent the inner surface of the thumb pad). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe to include a filter in the vent such that the syringe includes a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel, as taught by Cawthon, in order to provide sterile air and protect against contamination (Page 18, lines 20-24). 
Cawthon also teaches the device including a one-way valve (Fig. 2, element 32) in fluid communication with the air intake channel and the syringe volume, wherein the one-way valve is configured to prevent fluid flow from the syringe volume to the air intake channel and permit fluid flow from the air intake channel to the syringe volume (Page 13, lines 5-28; check valve provided with the plunger seal in order to prevent backflow). 

Regarding Claim 2, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the syringe body further comprises an aperture (Fig. 4, 29) in fluid communication with the syringe volume. 
Regarding Claim 3, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the plunger body is slidable relative to the syringe body (Page 20, lines 11-13). 
Regarding Claim 5, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the plunger body further comprises a cap (Fig. 4, 42) removably engaged with the air intake channel at the first end of the plunger body (cap 42 is removably engaged, as shown in Figs. 6A-6B for example). 
Regarding Claim 6, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and Cawthon further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (Page 18, lines 6-7; fluid flow of contaminants into the air intake channel is prevented). 
Regarding Claim 7, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and Cawthon further teaches a tether coupling the cap to the plunger body (Page 18, lines 7-8; Page 19 lines 4-5; the tack weld or the hinge meets the limitations of a tether coupling the cap to the plunger body; the tack weld may tether to the plunger body as shown in Fig. 3; the hinge may tether to the plunger body as disclosed in Page 19 line 5). 
Regarding Claim 8, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and further teaches the plunger body including a cap receptacle to releasably engage the cap (Page 18, lines 7-8; Page 19 lines 4-5; Cawthon teaches the cap received on the plunger body by a tack weld as shown in Fig. 3; or by a hinge as disclosed in Page 19 lines 4-5; in each case, the cap is received on the plunger body and thus the plunger body comprises a cap receptacle). 
Regarding Claim 9, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 9 as the syringe has already been modified such that the one-way valve is configured to collapse to prevent fluid flow from the syringe volume to the air intake channel (Page 13, lines 17-23). 
Regarding Claim 10, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the one-way valve comprises a duckbill valve (Page 14, lines 4-6). 
Regarding Claim 11, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 11 as the syringe has already been modified such that the one-way valve is disposed at the second end of the plunger body (one-way valve has been modified to be disposed on the plunger seal which is disposed at the second end of the plunger body). 
Regarding Claim 12, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 11 as the syringe has already been modified such that the one-way valve is integrally formed with the plunger seal (Page. 13, lines 11-12). 
Regarding Claim 21, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and including the limitations of claim 21 as the syringe has already been modified such that the filter is positioned between the cap and the second end of the plunger body (the filter is positioned with the vent 62 which is positioned between the cap 42 and second end of the plunger body). 
Regarding Claim 14, Cawthon teaches a vented syringe (Fig. 4), comprising: a syringe body (14) defining a syringe cavity; a plunger body (52) disposed at least partially within the syringe cavity, the plunger body comprising an air intake channel (Page 21, lines 3-11; element 52 is a combination container/plunger which intakes air through vent 62; thus the internal cavity is an air intake channel) defined within the plunger body and extending between a first end (rear) and a second end (front) of the plunger body, wherein the plunger body further comprises a thumb pad (31) disposed at the first end of the plunger body; a plunger seal (56/58) disposed at the second end of the plunger body and sealingly engaged with the syringe cavity to cooperatively define a syringe volume within the syringe cavity, wherein expansion of the syringe volume provides a vacuum within the syringe volume (Page 14, lines 17-23).  In the embodiment shown in Fig. 4, Cawthon does not expressly disclose a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel or a one-way valve in fluid communication with the air intake channel. 
Cawthon further teaches that a filter may be included in the device where venting is necessary (Page 18, lines 21-28).  The embodiment shown in Fig. 4 includes a vent (62) disposed inwardly adjacent to the thumb pad (the vent is adjacent the inner surface of the thumb pad). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe to include a filter in the vent such that the syringe includes a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel, as taught by Cawthon, in order to provide sterile air and protect against contamination (Page 18, lines 20-24). 
Cawthon also teaches the device including a one-way valve (Fig. 2, element 32) in fluid communication with the air intake channel and the syringe volume, wherein the one-way valve is configured to prevent fluid flow from the syringe volume to the air intake channel and permit fluid flow 
It would have been obvious to incorporate the one-way valve into Fig. 4 embodiment, such that the syringe includes a one-way valve in fluid communication with the air intake channel and the syringe volume, wherein the one-way valve is configured to prevent fluid flow from the syringe volume to the air intake channel and permit fluid flow from the air intake channel to the syringe volume, as taught by Cawthon, in order to prevent backflow of medication (Page 13, lines 13-16). 
Regarding Claim 16, the modified syringe of Cawthon teaches all of the limitations of claim 14 as discussed above, and Cawthon further teaches the plunger body is slidable relative to the syringe body (Page 20, lines 11-13). 
Regarding Claim 17, the modified syringe of Cawthon teaches all of the limitations of claim 16 as discussed above, and Cawthon further teaches the plunger body further comprises a cap (Fig. 4, 42) removably engaged with the air intake channel at the first end of the plunger body (cap 42 is removably engaged, as shown in Figs. 6A-6B for example). 
Regarding Claim 18, the modified syringe of Cawthon teaches all of the limitations of claim 16 as discussed above, and Cawthon further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (Page 18, lines 6-7; fluid flow of contaminants into the air intake channel is prevented). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,952,210 to Alchas. Alchas teaches a syringe (Figs. 1-7) with a syringe body, a plunger body, and an air intake channel with a filter (39, 59, 79), which allows the syringe to be used in IV drip set-ups (Figs. 14-16). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783